Opinion issued November 21, 2012




                                    In The
                             Court of Appeals
                                    For The
                         First District of Texas


                             NO. 01-12-00752-CV


                        JOHN E. DEATON, Appellant

                                       V.

                          CITIBANK, N.A., Appellee


             On Appeal from the County Civil Court at Law No. 3
                           Harris County, Texas
                      Trial Court Cause No. 1001320


                        MEMORANDUM OPINION

      Appellant John E. Deaton attempts to appeal from the trial court’s judgment

signed July 11, 2012.
      Generally, a notice of appeal is due within thirty days after the judgment is

signed. See TEX. R. APP. P. 26.1. The deadline to file a notice of appeal is

extended to 90 days after the date the judgment is signed if any party timely files a

motion for new trial, motion to modify the judgment, motion to reinstate, or, under

certain circumstances, a request for findings of fact and conclusions of law. See

TEX. R. APP. P. 26.1(a). To be considered timely, a motion for new trial must be

filed within 30 days after the judgment is signed. TEX. R. CIV. P. 329b(a).

      The record reflects that the trial court signed the final judgment on July 11,

2012. A motion for new trial, if any, was due by August 10, 2012. The record

shows that appellant filed a motion for new trial on August 20, 2012—ten days

after the deadline. See id.

      Because his motion for new trial was untimely filed, it did not extend the

deadline for filing the notice of appeal. See TEX. R. APP. P. 26.1(a)(1). Appellant’s

notice of appeal remained due by August 10, 2012. Appellant did not file a notice

of appeal until August 20, 2012—ten days after the deadline, but within the 15-day

extension period provided by Rule 26.3. See TEX. R. APP. P. 26.1, 26.3. A motion

for extension of time is necessarily implied when an appellant, acting in good faith,

files a notice of appeal beyond the time allowed by rule 26.1, but within the 15-day

extension period. See TEX. R. APP. P. 26.1, 26.3; Verburgt v. Dorner, 959 S.W.2d
2
615, 617–18 (Tex. 1997).       The appellant must, however, offer a reasonable

explanation for failing to file the notice of appeal in a timely manner. See TEX. R.

APP. P. 10.5(b)(1)(C), 26.3; Jones v. City of Houston, 976 S.W.2d 676, 677 (Tex.

1998). Because appellant’s notice of appeal was filed ten days after the deadline

and appellant has offered no explanation for the delay, the notice of appeal was not

timely. Without a timely filed notice of appeal, this Court lacks jurisdiction over

the appeal. See TEX. R. APP. P. 25.1.

      Furthermore, appellant has neither established indigence nor paid all the

required fees. See TEX. R. APP. P. 5, 20.1; see also TEX. GOV’T CODE ANN.

§ 51.207 (West Supp. 2012), § 51.941(a) (West 2005), § 101.041 (West Supp.

2012); Order Regarding Fees Charged in Civil Cases in the Supreme Court and the

Courts of Appeals and Before the Judicial Panel on Multidistrict Litigation, Misc.

Docket No. 07-9138 (Tex. Aug. 28, 2007), reprinted in TEX. R. APP. P. app. A

§ B(1).

      On September 18, 2012, we notified appellant that this appeal was subject to

dismissal both for want of jurisdiction and for failure to pay the fees or establish

indigence, unless, by September 28, 2012, appellant filed a response providing a

reasonable explanation for the untimely filing of the notice of appeal and paid the

filing fee or established indigence. See TEX. R. APP. P. 5; 25.1; 26.1; 26.3; 42.3(a),


                                          3
(b); Jones, 976 S.W.2d at 677; Verburgt, 959 S.W.2d at 617–18. Appellant did not

file an adequate response.

      Accordingly, we dismiss the appeal. See TEX. R. APP. P. 42.3(a), (b); 43.2(f).

We dismiss any pending motions as moot.

                                 PER CURIAM

Panel consists of Justices Keyes, Massengale, and Brown.




                                         4